DETAILED ACTION
Claims 1, 4, 5, 7, 8, 11, 12, 14, and 15 are amended. Claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to paragraph [00059] are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.
Amendments to claims 4, 7, 11, 14, and 15 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claims 4, 5, 7, 8, 11, 14, and 15 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. 112(b) directed to claims 4, 5, and 7-15 in the previous Office Action.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15: “a computer” (line 4) and “one or more processors” (line 4) should have been –the computer— and –the one or more processors—, respectively.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christudas et al. (US 2020/0125418 A1; hereinafter Christudas) in view of Balaji et al. (US 2014/0289391 A1; hereinafter Balaji).

With respect to claim 1, Christudas teaches: A system (see e.g. Christudas, Fig. 2: “System (101)”) for behavior injection (see e.g. Christudas, paragraph 45: “injecting tenant specific code, content and\or configuration”; and paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”) in a cloud computing environment (see e.g. Christudas, paragraph 27: “system 101 is implemented as a cloud server”) having a cloud platform or software application executing therein (see e.g. Christudas, paragraph 4: “Multi-tenancy is the key common attribute of both public and private clouds. The multitenant application design is created to enable users of multiple tenants to access the same application logic”), comprising: 
a computer (see e.g. Christudas, paragraph 27; and Fig. 2) including one or more processors (see e.g. Christudas, Fig. 2: “Processor (201)”); 
an injection service (see e.g. Christudas, Fig. 2: “Modules (204)”; and paragraph 45: “flow engine module 206… injecting tenant specific code, content and\or configuration”) operating on the computer (see e.g. Christudas, paragraph 31: “system 101, comprises… modules 204”; and paragraph 35), that enables configuration of software code or behaviors to be injected into modules at the cloud platform associated with tenants of the cloud computing platform (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; and paragraph 4); 
wherein the injection service provides a mapping (see e.g. Christudas, paragraph 44: “map the input data in the method of the service interface to inputs configured for the tenant specific flow”; and paragraph 53: “map the input data of the service interface to inputs configured for the flow inputs… map flow response to service method response”), for each of (see e.g. Christudas, paragraph 42: “identify tenant associated with received request from the plurality of tenants”; and paragraph 45: “tenant specific”) … associated with lifecycle activity injection points (see e.g. Christudas, paragraph 46: “extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested”), a platform code or process (see e.g. Christudas, paragraph 45: “code, content”) and metadata (see e.g. Christudas, paragraph 45: “configuration”; and paragraph 44) that can be used to inject (see e.g. Christudas, paragraph 45: “injecting tenant specific code, content and\or configuration”) and modify operation of a corresponding module (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; and paragraph 4), the metadata being maintained by the injection service (see e.g. Christudas, paragraph 43: “flow engine module 206, may be configured to load tenant specific content and configuration”; and paragraph 45: “flow engine module 206 may be configured to perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”); and 
wherein at the cloud platform, a received platform code or process and metadata are used to modify the operation (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; paragraph 55; and Fig. 10) of a requesting module within a particular tenant platform environment (see e.g. Christudas, paragraph 50: “receive the request. In one embodiment, the request may be configured to trigger the process of tenant overriding”), the cloud platform utilizing the received metadata to determine a process by which to modify the operation of the requesting module within the particular platform environment (see e.g. Christudas paragraph 44: “invoke, tenant specific flow, wherein tenant specific flow is executed by orchestrating fine-grained services based on the flow configuration. In one exemplary embodiment, tenant specific flow may be executed as defined in the flow descriptor file name In one embodiment, the flow descriptor file name may be configured for each method in service interface. In one embodiment, the flow engine module 206 may map the input data in the method of the service interface to inputs configured for the tenant specific flow”; and paragraph 53: “load the tenant specific flow configuration… map the input data of the service interface to inputs configured for the flow inputs. At step 805, the system 101 may be configured to orchestrate fine-grained services, based on the flow configuration. At step 806, the system 101, may map flow response to service method response”).
Even though Christudas discloses identifying a particular tenant utilizing tenant’s URL, domain name, or authentication (see e.g. Christudas, paragraph 50; Fig. 6), Christudas does not explicitly disclose utilizing a GUID for tenant identification.
However, Balaji teaches:
a plurality of globally unique identifiers (GUID) (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”)
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claim 2, Christudas as modified teaches: The system of claim 1, wherein at the requesting module, one or more injection points associated with lifecycle activities for a particular tenant platform are used to check for behaviors to be injected (see e.g. Christudas, paragraph 46: “extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”), by communicating one or more requests to the injection service using one or more tenant-specific (see e.g. Christudas, paragraph 42: “identification module 205 may be configured to identify tenant associated with received request from the plurality of tenants. In one embodiment, the tenant may be identified from a session token, wherein the session token is retrieved from the request. In another embodiment, tenant may be identified either from domain name or URL parameters or authentication information”)
Christudas does not but Balaji teaches:
GUIDs (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”).
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claim 3, Christudas as modified teaches: The system of claim 1, wherein the injection service determines availability of behaviors matching tenant-specific (see e.g. Christudas, paragraph 51: “after resolving the tenant, the system 101 may load content and configuration of the tenant…  At step 704, the system 101 may check whether the tenant specific resource is found or not”; paragraph 46; and Fig. 7)… received in association with requests from the request module (see e.g. Christudas, paragraph 50: “resolve the tenant for the received request”; paragraph 42: “identification module 205 may be configured to identify tenant associated with received request from the plurality of tenants. In one embodiment, the tenant may be identified from a session token, wherein the session token is retrieved from the request. In another embodiment, tenant may be identified either from domain name or URL parameters or authentication information”; and Fig. 6), and returns a corresponding platform code or process and metadata for execution by the requesting module (see e.g. Christudas, paragraph 51: “once the tenant is identified, content and configuration for the tenant is fetched based on conventions”; paragraph 46: “tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; Fig. 5: “504”; and Fig. 7).
Christudas does not but Balaji teaches:
GUID(s) (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”)
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claim 4, Christudas as modified teaches: The system of claim 1, wherein the injection service is provided as a RESTful web service or other service (see e.g. Christudas, paragraph 32: “web servers and external data servers”; paragraph 46: “OSAP framework”; and paragraph 28: “"Object Style Adaptive Programming" (OSAP) Framework may be a computer programming layer for programming for multi tenancy by leveraging the core programming constructs of a programming language alone… OSAP defines Services built using Code, Content and Configurations as the building blocks”) hosted outside of the cloud platform (see e.g. Christudas, paragraph 27: “system 101 is implemented as a cloud server”; and paragraph 50: “the request may be an external request”), and a change of behavior of a module and/or activity within the platform can be performed from outside of the cloud platform via calls to the service (see e.g. Christudas, paragraph 50: “the request may be an external request”; paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; and paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”).

With respect to claim 5, Christudas as modified teaches: The system of claim 1, wherein the cloud platform exposes behavioral aspects of the cloud platform or a software application executing therein (see e.g. Christudas, paragraph 28: “"Object Style Adaptive Programming" (OSAP) Framework may be a computer programming layer for programming for multi tenancy by leveraging the core programming constructs of a programming language alone… OSAP defines Services built using Code, Content and Configurations as the building blocks”), said exposing of behavior aspects providing for control or modification thereof in a dynamic manner (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: “OSAP framework may comprise extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; and paragraph 50: “request may be configured to trigger the process of tenant overriding”), from outside of the cloud platform (see e.g. Christudas, paragraph 50: “request may be an external request”).

With respect to claim 6, Christudas as modified teaches: The system of claim 1, wherein the cloud platform orchestrates use by the tenant platform environment, or by software applications executing therein (see e.g. Christudas, paragraph 4: “Multi-tenancy is the key common attribute of both public and private clouds. The multitenant application design is created to enable users of multiple tenants to access the same application logic simultaneously. Each tenant has its own view of the application that it uses, administers, and customizes as a dedicated instance of the software”), of various lifecycle activities provided within cloud platform as modules (components) as part of a tenant lifecycle associated with those modules (see e.g. Christudas, paragraph 4: “Each tenant has its own view of the application that it uses, administers, and customizes as a dedicated instance of the software”; paragraph 28: “OSAP defines Services built using Code, Content and Configurations as the building blocks”; and paragraph 46: “OSAP framework may comprise extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested”).

With respect to claim 7, Christudas as modified teaches: The system of claim 1, wherein a tenant-specific… can be used to indicate the association of one or more (or all) tenants, with one or more module injection points (see e.g. Christudas, paragraph 46: “OSAP framework may comprise extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”), for purposes of requesting and receiving platform codes or processes from the injection service (see e.g. Christudas, paragraph 45: “flow engine module 206 may be configured to perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 50: “the request may be configured to trigger the process of tenant overriding”; and paragraph 51: “after resolving the tenant, the system 101 may load content and configuration of the tenant”).
Christudas does not but Balaji teaches:
GUID (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”)
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claims 8-14: Claims 8-14 are directed to a method corresponding to the active functions implemented by the system disclosed in claims 1-7, respectively; please see the rejections directed to claims 1-7 above which also cover the limitations recited in claims 9-14.

With respect to claim 15: Claim 15 is directed to a non-transitory computer readable storage medium having instructions thereon, which when read and executed by a computer including one or more processors cause the computer to perform a method corresponding to the active functions performed by the system disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 15. Note that, Christudas also discloses a memory 203 that stores instructions thereon, which when read and executed by a system 101 including a processor 201 cause the system 101 to perform a method (see e.g. Christudas, paragraphs 31-35; Fig. 2) corresponding to the active functions implemented by the system disclosed in claim 1.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Christudas fails to disclose the limitation “the cloud platform utilizing the received metadata to determine a process by which to modify the operation of the requesting module within the particular platform environment” as recited because the “configuration” data disclosed in  Christudas is not analogous to the claimed “metadata” (Remarks, pages 9-10).
	However, note that this configuration data is tenant specific (see e.g. Christudas, paragraph : “tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”); i.e. it is the configuration data about the tenants. Therefore, the configuration data qualifies as “metadata” for the tenants.
	Further note that, this configuration data is utilized for determining how to map input data for the service interface to inputs configured for a tenant-specific flow and similarly map the responses (i.e. a modification process specific for a particular tenant) to provide tenant services to a requestor (see e.g. Christudas paragraph 44: “invoke, tenant specific flow, wherein tenant specific flow is executed by orchestrating fine-grained services based on the flow configuration. In one exemplary embodiment, tenant specific flow may be executed as defined in the flow descriptor file name In one embodiment, the flow descriptor file name may be configured for each method in service interface. In one embodiment, the flow engine module 206 may map the input data in the method of the service interface to inputs configured for the tenant specific flow”; and paragraph 53: “load the tenant specific flow configuration… map the input data of the service interface to inputs configured for the flow inputs. At step 805, the system 101 may be configured to orchestrate fine-grained services, based on the flow configuration. At step 806, the system 101, may map flow response to service method response”).
	Consequently, Christudas teaches the limitation “the cloud platform utilizing the received metadata to determine a process by which to modify the operation of the requesting module within the particular platform environment” as recited in claim 1 and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194